352 F.Supp. 968 (1973)
In re AIR CRASH DISASTER NEAR SILVER PLUME, COLORADO, ON OCTOBER 2, 1970.
No. 112.
Judicial Panel on Multidistrict Litigation.
December 5, 1972.
Before ALFRED P. MURRAH[*], Chairman, and JOHN MINOR WISDOM, EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III, and STANLEY A. WEIGEL, Judges of the Panel.

OPINION AND ORDER
PER CURIAM.
On October 2, 1970, a chartered aircraft transporting the Wichita State University football team and associated personnel crashed in the Rocky Mountains near Silver Plume, Colorado. Of the forty persons aboard, thirty-two succumbed to injuries received in the crash. The Panel ordered the parties to actions pending in federal court to show cause why this litigation should not be transferred to a single district for coordinated or consolidated pretrial proceedings. The parties responding to the order to show cause do not oppose transfer. We find that the actions involve substantial common questions of fact, and, to insure that duplication of discovery is avoided and inconvenience to the parties and witnesses minimized, we order the actions listed on the appended Schedule A and pending in districts other than the District of Kansas transferred to that district for pretrial proceedings with the actions pending there.
Wichita State University in Wichita, Kansas, had an agreement with Golden Eagle Aviation, Inc. of Oklahoma City, Oklahoma, concerning transportation of the Wichita State football team to its game in Logan, Utah. Golden Eagle provided the necessary flight crew and services for the ill-fated flight. The aircraft that crashed was owned by the Jack Richards Aircraft Company of Oklahoma City.
Actions have been filed in three different federal district courts and in Kansas and Oklahoma state courts alleging that Jack Richards and Golden Eagle negligently failed to comply with regulations applicable to the flight. The federal court actions also allege that the United States, through its agent, the Federal Aviation Administration, was negligent in permitting Golden Eagle to operate without proper licenses. In addition, the Kansas and Oklahoma state court actions charge Wichita State University with negligence in failing to see that proper federal aviation regulations had been complied with.
The necessity for transfer of these actions to a single district having been established, *969 the choice of the appropriate transferee forum is the only question at issue. The majority of state court actions are pending in Kansas and most of the plaintiffs and prospective plaintiffs in this litigation are domiciliaries of Kansas. In addition, the key witnesses to the issues in this litigation are either located in or within easy commuting distance of the federal court in Wichita, Kansas. Transfer of all federal actions to the District of Kansas, therefore, provides a unique opportunity for the federal and Kansas state court parties to coordinate their discovery efforts. Such state-federal accommodation in discovery will significantly lessen the burdens on both courts' judicial resources and greatly enhance the expeditious processing of all actions arising out of the crash.
It is therefore ordered that all actions on the appended Schedule A be, and the same hereby are, transferred, pursuant to 28 U.S.C. § 1407, to the District of Kansas and assigned to the Honorable Frank G. Theis for coordinated or consolidated pretrial proceedings with the actions pending in that district.


                         SCHEDULE A
                    District of Kansas
Marvin G. Brown, Sr. v. Jack Richards        Civil Action
Aircraft Co., Inc., et al.                   No. W-4749
Howard L. Johnson v. Jack Richards           Civil Action
Aircraft Co., Inc., et al.                   No. W-4750
Robert B. Krueger v. Jack Richards           Civil Action
Aircraft Co., Inc., et al.                   No. W-4751
Milton B. Moore, Sr. v. Jack Richards        Civil Action
Aircraft Co., Inc., et al.                   No. W-4752
Thomas B. Owen, Sr. v. Jack Richards         Civil Action
Aircraft Co., Inc., et al.                   No. W-4753
Mary P. Stines v. Jack Richards Aircraft     Civil Action
Co., Inc., et al.                            No. W-4754
Jack R. Vetter, Sr. v. Jack Richards         Civil Action
Aircraft Co., Inc., et al.                   No. W-4755
                 Southern District of Ohio
Hallie Eugenia Robinson, etc. v.             Civil Action
United States of America                     No. 4265
                 Western District of Oklahoma
Leo Loy Roberts, etc. v. The United
States of America                            Civ.-72-332
Rick Stevens, et al. v. The United
States of America                            Civ.-72-233

NOTES
[*]   Judge Alfred P. Murrah took no part in the consideration or decision of this matter.